Citation Nr: 0526701	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from September 1954 to 
September 1956 and from October 1956 to March 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Nashville, Tennessee, Regional Office (RO) which 
determined that new and material evidence had been received 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In August 
2004, the Board styled the issue on appeal as whether new and 
material evidence had been received to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death and remanded it to the RO for additional 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The Board observes that its August 2004 remand instructions 
directed that the RO was to request clinical documentation of 
the veteran's final hospitalization for incorporation into 
the record.  The veteran's June 1995 death certificate 
indicates that he was hospitalized at Jackson-Madison County 
General Hospital at the time of his May 1995 demise.  
Clinical documentation of the veteran's treatment at that 
facility has not been requested for incorporation into the 
record.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the RO's compliance with the 
Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this case is REMANDED for the following action:  

1.  After obtaining the appropriate 
release, contact Jackson-Madison County 
General Hospital and request that it 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, including his May 1995 final 
hospitalization, for incorporation into 
the record.  

2.  Then readjudicate the issue of the 
appellant's entitlement to service 
connection for the cause of the veteran's 
death.  If the benefits sought on appeal 
remain denied, the appellant should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The appellant should be given 
the opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

